Citation Nr: 0912616	
Decision Date: 04/03/09    Archive Date: 04/10/09

DOCKET NO.  07-28 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a sinus disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The Veteran had active service from July 1947 to July 1950.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 rating decision, which 
determined that new and material evidence had not been 
submitted to reopen a claim for service connection for a 
sinus disorder.  The case was remanded in July 2008 for 
procedural development.

In June 2008, a hearing was held before the undersigned 
Veterans Law Judge making this decision.  See 38 U.S.C.A. 
§ 7107(c) (West 2002).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A claim for service connection for a sinus disorder was 
denied in a Board decision in November 1989.

2.  The evidence submitted since the Board decision of 
November 1989, pertinent to the claim for service connection 
for a sinus disorder is either cumulative or redundant, does 
not relate to an unestablished fact necessary to substantiate 
the claim, and does not raise a reasonable possibility of 
substantiating the claim.  


CONCLUSIONS OF LAW

1.  The November 1989 Board decision which denied service 
connection for a sinus disorder is final.  38 U.S.C.A. 
§§ 5108, 7104 (West 2002).

2.  Evidence received since the November 1989 Board decision 
is not new and material, and the Veteran's claim for service 
connection for a sinus disorder is not reopened.  38 U.S.C.A. 
§§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008)), imposes obligations on VA in terms of 
its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record that is 
necessary to substantiate the claim, that VA will seek to 
provide, and that the claimant is expected to provide.  VCAA 
notice must be provided prior to the initial unfavorable 
adjudication by the RO.  Id. at 120.

Subsequent to the adjudication of the claim, a September 2008 
letter advised the Veteran of the evidence necessary to 
substantiate a claim for service connection for a sinus 
disorder, including the type of evidence required to reopen 
this previously denied claim, advised of his respective 
duties, and asked the Veteran to submit information and/or 
evidence to the RO.  The content of this notice complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), and Kent v. Nicholson, 20 Vet. App. 1 (2006).  
The notice also advised the Veteran of the bases for 
assigning ratings and effective dates.  The claim was 
thereafter readjudicated in the February 2009 supplemental 
statement of the case.    

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).

Service treatment records are associated with the claims 
folder, as are post-service VA and private treatment records, 
and Social Security Administration (SSA) disability claim 
records.  There is no indication that there are any 
outstanding pertinent documents or records that have not been 
obtained, or that are not adequately addressed in documents 
or records contained within the claims folder.  The Veteran 
has also not indicated any intention to provide additional 
evidence in support of his claim, and the Board is not 
required to remand for an etiological examination and opinion 
in the context of a claim to reopen a finally adjudicated 
claim where new and material evidence has not been presented 
or secured.  38 C.F.R. § 3.159(c)(4)(C)(iii) (2008).  

The Board therefore finds that VA has satisfied its duty to 
notify and the duty to assist pursuant to the VCAA.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. §§ 3.159(b), 
20.1102 (2007); Dingess v. Nicholson, 19 Vet. App. 473 
(2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  


II.  Whether New and Material Evidence has been Submitted to 
Reopen a Claim for Service Connection for a Sinus Disorder

The record with respect to this claim reflects that the 
November 1989 Board decision denied service connection for a 
sinus disorder.  As such, his claim for service connection 
for a sinus disorder may only be reopened if new and material 
evidence is submitted.

In this instance, since the November 1989 Board decision 
denied the claim on the basis that the evidence was against a 
finding that the Veteran had a chronic sinus disorder that 
was incurred or aggravated in service, the Board finds that 
new and material evidence would consist of medical evidence 
of a current sinus disorder and/or medical evidence linking a 
current sinus disorder to service.  

In this regard, additional evidence received since the 
November 1989 Board decision consists of statements and 
testimony provided by the Veteran at his hearing before the 
Board in June 2008, SSA disability claim records, and VA and 
private treatment records documenting the post-service 
treatment and evaluation of various disorders, but not a 
disorder of the sinuses.  In this regard, the Board 
recognizes that the record reflects a history of allergic 
rhinitis which was among the disorders assessed in a VA 
treatment record dated in June 2003, and that there is some 
evidence of sinus congestion in subsequent records.  However, 
the evidence does not reflect frequent episodes of sinus 
infection that at any point warranted a diagnosis of any 
sinus disorder or linked such a diagnosis to service.  
Therefore, the Board is unable to conclude that this evidence 
constitutes new and material evidence to reopen the claim.  
More specifically, this evidence simply is not relevant or in 
any way probative as to whether the Veteran has a current 
sinus disorder that is related to his period of active 
service.  

The critical question for the purpose of reopening the claim 
was and remains whether medical evidence has been submitted 
that demonstrates a current disorder of the sinuses that is 
related to active service, not simply post-service treatment 
records that note a history of allergic rhinitis and periodic 
bouts with sinus congestion.  The Board also notes that the 
Veteran's statements and testimony that he has a sinus 
disorder that is related to an episode of mastoiditis during 
service in 1950 were essentially considered at the time of 
the November 1989 Board decision, and are therefore 
cumulative in nature.  Moreover, as a layperson, the 
statements of the Veteran seeking to diagnose and link a 
current sinus disorder to service are of no probative value.  
Espiritu v Derwinski, 2 Vet. App. 492 (1992).

Therefore, the Board has no alternative but to conclude that 
the additional evidence and material received in this case as 
to the claim for service connection for a sinus disorder does 
not relate to an unestablished fact necessary to substantiate 
the claim and thus is not material.  It is essentially 
redundant of assertions maintained at the time of the 
previous final denial in November 1989, and does not raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2008).


ORDER

New and material evidence not having been submitted, the 
Veteran's application to reopen the claim for service 
connection for a sinus disorder is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


